Citation Nr: 0029781	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  95-11 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for the service 
connected herniated disc with chronic low back pain and right 
sciatic radiculopathy, currently evaluated as 60 percent 
disabling.

2.  Entitlement to service connection for status post 
bilateral inguinal herniorrhaphy.


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from September 1982 to June 
1985. 

This appeal arises from rating decisions of the Detroit, 
Michigan Regional Office (RO).  The case was remanded from 
the Board to the RO in October 1997 for additional 
development of the evidence.


REMAND

As noted in the October 1997 Board remand, further 
development was necessary regarding both issues on appeal.  
With regard to the increased rating claim, the veteran was to 
be afforded a VA orthopedic examination to include 
development in concert with the holding 
(1995).  The RO was further instructed to obtain Social 
Security Administration records.  This development has been 
accomplished.

A May 1998 statement from a chief assistant prosecutor 
indicates that the veteran had been found guilty of a 
criminal offense in April 1998.  In June 1998, information 
was received indicating that the length of the veteran's 
sentence would be from 12 to 25 years with a scheduled 
release date in October 2009.  Documentation in the claims 
folder shows that the veteran failed to appear for VA 
examinations which were scheduled in December 1998 and April 
1999 due to the fact that he was incarcerated.  

The Board acknowledges that providing VA examinations to 
veterans incarcerated in prison may be difficult and, in some 
circumstances, virtually impossible.  The Court, however, has 
provided a degree of guidance for VA adjudicators in the 
event that a veteran is incarcerated.  The Court has 
cautioned adjudicators of incarcerated veterans to be certain 
that they tailor their assistance to the peculiar 
circumstances of confinement.  Such individuals are entitled 
to the same care and consideration given to their fellow 
veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In a subsequent decision which affirmed this need to tailor 
assistance to incarcerated veterans, the Court explained that 
where the Secretary has determined that a veteran is not 
available to participate in a VA examination under regular 
conditions, and in keeping with the 'caution' of Wood, supra, 
a remand is required to provide the Secretary with another 
opportunity to fulfill the statutory duty to assist the 
appellant in developing the facts of his claim.  Bolton v. 
Brown, 8 Vet. App. 185 (1995).

While VA does not have the authority under 38 U.S.C.A. § 5711 
to require a correctional institution to release a veteran so 
that VA can provide him the necessary examination at the 
closest VA medical facility, VA's duty to assist an 
incarcerated veteran extends, if necessary, to either having 
him examined by a fee-basis physician or requiring a VA 
physician to examine him.  See Bolton at 191.  In the present 
case, the RO's effort of simply contacting the veteran at an 
address where he was presumably incarcerated to notify him of 
the time and place of VA examinations at a VA medical center 
does not meet VA's duty to assist incarcerated veterans.  
Significantly, it appears that no attempt was made to afford 
the veteran a fee basis examination at the correctional 
facility where he is incarcerated.

Consequently, in light of the previous inadequate attempts to 
schedule the veteran for VA examinations, the Board concludes 
that another remand is necessary.  See Stegall v. West, 11 
Vet. App. 268 (1998) (a remand by the Board imposes upon the 
Secretary a concomitant duty to ensure compliance with the 
terms of the remand). On remand, if the scheduling of the 
veteran for VA examinations proves not to be possible, the RO 
must document in the claims file all efforts expended to have 
the veteran examined despite his incarceration, such as 
attempting to secure a fee-based physician.

Accordingly, the case is again REMANDED to the RO for the 
following:

1.  The RO should document in the claims 
folder all efforts expended to provide 
the veteran with medical examinations for 
his increased rating and service 
connection claims including attempts to 
secure a fee-based physician to conduct 
the requested examinations at the 
correctional facility where the veteran 
is incarcerated.

2.  If possible within the context of 
paragraph number one, the veteran should 
be afforded VA examinations to determine 
the nature and extent of his service 
connected low back disability and to 
evaluate the etiology of his bilateral 
inguinal hernia.  The RO should inform 
the veteran in writing of the 
consequences of his failure to report for 
a scheduled VA examination so that he may 
make an informed decision regarding his 
participation in the medical development 
of his claims.  Connolly v. Derwinski, 1 
Vet. App. 566 (1991).  The RO should make 
the claims folder available to all 
examiners and each examiner must review 
the claims folder prior to the 
examination.  

All necessary tests and studies should be 
accomplished and all clinical 
manifestations to include range of motion 
testing of the low back should be 
reported in detail.  In addition, each 
examination report should express an 
opinion with respect to the following:  
(1) whether pain could significantly 
limit the functional ability of the low 
back during flare-ups or when the low 
back is used repeatedly over a period of 
time, and express these determinations, 
if feasible, in terms of any additional 
loss of range of motion due to pain on 
use or during flare-ups; and (2) 
determine whether as a result of the 
service connected low back the veteran 
exhibits any weakened movement, excess 
fatigability or incoordination, and 
express these determinations, if 
feasible, in terms of any additional loss 
of range of motion of the low back due to 
weakened movement, excess fatigability or 
incoordination.  

Based on an examination and a review of 
the record, each examiner should provide 
an opinion, with supporting analysis, as 
to whether it is at least as likely as 
not that the veteran's bilateral inguinal 
hernia was caused or chronically worsened 
by the service connected low back 
disability.  The degree of bilateral 
inguinal hernia which would not be 
present but for the service connected low 
back disability should be identified.  
Reasons and bases for all conclusions 
should be provided.  

3.  After all examinations have been 
completed, the RO should review the 
veteran's claim for an increased 
evaluation in light of all applicable 
regulations to include 38 C.F.R. §§ 4.40 
and 4.45 as well as DeLuca; and the RO 
should review the veteran's claim for 
service connection with consideration to 
38 C.F.R. § 3.310 and Allen.  If the 
action taken remains adverse to the 
veteran in any way, the veteran should be 
furnished an appropriate supplemental 
statement of the case.  The veteran 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 2 -


